DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The claim amendment filed on 11/15/2022 has been entered.  Claims 1-20 remain pending. 

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 07/18/2022 is acknowledged.   Claims 15-20 are currently withdrawn from consideration. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


NOTE:  The term “processor”, recited in claim 9, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tazuke (US 2019/0392130 A1) in view of Azar et al. (US 2006/0288234 A1). 

Regarding claim 1, Tazuke discloses a method, comprising: 

receiving a request to access content at an information handling system (

    PNG
    media_image1.png
    370
    416
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    349
    644
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    182
    638
    media_image4.png
    Greyscale

 );

receiving user handwriting input at the information handling system from a user, wherein the user handwriting input comprises a user password ( 


    PNG
    media_image5.png
    703
    623
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    349
    407
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    257
    651
    media_image7.png
    Greyscale


); 

determining whether to approve the request to access content based, at least in part, on the user handwriting input by: 

recognizing text in the user handwriting input; and 
determining whether the user password of the recognized text authenticates the user (

    PNG
    media_image8.png
    567
    582
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    354
    667
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    855
    657
    media_image10.png
    Greyscale

).

Regarding claim 9, Tazuke discloses an information handling system, comprising: a memory; a processor coupled to the memory (

    PNG
    media_image11.png
    417
    642
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    403
    578
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    290
    591
    media_image13.png
    Greyscale


 ), wherein the processor is configured to perform steps comprising: receiving a request for a user to access content; receiving user handwriting input from the user, wherein the user handwriting input comprises a user password; determining whether to approve the request for the user to access content based, at least in part, on the user handwriting input by: recognizing text in the user handwriting input; and determining whether the user password of the recognized text authenticates the user (refer to the claim 1 rejection above).

	Regarding claims 1 and 9, Tazuke does not teach:

“performing persistent authentication checks upon determining that the request to access content is approved.”

	Azar teaches persistent authentication checks after determining access (see figure 6, and:

    PNG
    media_image14.png
    294
    788
    media_image14.png
    Greyscale

). 


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement the biometric authentication of Tazuke, by providing persistent authentication run at periodic intervals as taught by Azar, with motivation coming from Azar:  Paragraph 0031:


    PNG
    media_image15.png
    81
    787
    media_image15.png
    Greyscale

.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Tazuke, while the teaching of Azar continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claims 2 and 10, and using claim 2 as an example, the method of claim 1, wherein the step of determining whether to approve the request to access content further comprises: determining handwriting biometrics based on the user handwriting input; and determining whether the handwriting biometrics authenticates the user (Tazuke:

    PNG
    media_image16.png
    429
    600
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    717
    671
    media_image17.png
    Greyscale

 ).



Regarding claims 6 and 14, and using claim 6 as an example, the method of claim 1, further comprising: 

approving the request to access content based, at least in part, on determining whether the user password of the recognized text authenticates the user  (Tazuke: “password authentication”:

    PNG
    media_image18.png
    890
    681
    media_image18.png
    Greyscale

); and 

after approving the request, determining whether to terminate the access based on at least one of: 

receiving a fingerprint token from a wireless stylus coupled to the information handling system during access to the information handling system that does not match the user (alternative limitation; not required because the 2nd alternative below is met by the prior art); or 

determining handwriting biometrics from user input received during access to the information handling system that does not match the user (Tazuke:  “handwriting authenticating”:

    PNG
    media_image18.png
    890
    681
    media_image18.png
    Greyscale

).

Regarding claim 7, the method of claim 1, further comprising enrolling the user prior to receiving the request to access content at an information handling system, wherein enrolling the user comprises at least one of: 

receiving a fingerprint token corresponding to the user (alternative limitation; not required because the 2nd alternative below is met by the prior art); or 

determining handwriting biometrics for the user based on a handwriting sample from the user (Tazuke: figures 7A-7B depict the enrollment of handwriting samples:

    PNG
    media_image19.png
    308
    420
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    389
    422
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    202
    653
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    275
    666
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    243
    649
    media_image23.png
    Greyscale

 ).

Regarding claim 8, the method of claim 1, wherein receiving a request to access content at an information handling system comprises receiving a request to exit the information handling system from a standby mode (Tazuke:  the MFP requires authentication for log in; prior to logging in, the device cannot be accessed, and is thus in a standby mode waiting for authentication access:

    PNG
    media_image24.png
    354
    662
    media_image24.png
    Greyscale

).


Claims 3, 4, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 6,307,956 B1) in view of the Tazuke (US 2019/0392130 A1) and Azar et al. (US 2006/0288234 A1) combination as applied to claims 1 and 9 above. 

Regarding claims 3 and 11, Black discloses the step of determining whether to approve the request to access content ( 

    PNG
    media_image25.png
    417
    589
    media_image25.png
    Greyscale


) comprising “receiving a fingerprint token from a wireless stylus coupled to the information handling system; and determining whether the fingerprint token authenticates the user” ( 

    PNG
    media_image26.png
    282
    707
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    361
    695
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    852
    665
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    108
    633
    media_image29.png
    Greyscale

).

	Black does not teach the elements of claims 1 or 8, which are taught by Tazuke/Azar as applied to claims 1 and 8 under 35 USC 102 above. 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the signature verification also required by Black (

    PNG
    media_image30.png
    514
    510
    media_image30.png
    Greyscale


 ), the password and handwriting recognition taught by Tazuke ( 


    PNG
    media_image31.png
    800
    571
    media_image31.png
    Greyscale



    PNG
    media_image32.png
    591
    577
    media_image32.png
    Greyscale

), with motivation coming from Tazuke:  A higher level of security than a signature/handwriting alone:


    PNG
    media_image33.png
    561
    586
    media_image33.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Black, while the teaching of Tazuke continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claims 4 and 12, and using claim 4 as an example, the method of claim 1, wherein the step of determining whether to approve the request to access content further comprises: determining handwriting biometrics based on the user handwriting input; determining whether the handwriting biometrics authenticates the user; receiving a fingerprint token from a wireless stylus coupled to the information handling system; and determining whether the fingerprint token authenticates the user, wherein the request to access content is approved when each of the user password of the recognized text, the handwriting biometrics, and the fingerprint token authenticates the user (met by the Black/ Tazuke/Azar combination as applied to claims 3 and 11 above).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 5 and 13, in the context of the claims as a whole, the prior art Black/Tazuke/Azar combination does not teach or suggest, without reliance upon impermissible hindsight, the additional limitations of, “decrypting the fingerprint token with a public key to obtain a hash value; and determining whether the hash value matches an expected hash value for the user, wherein the hash value is based, at least in part, on a random secret and an identification value for the user, and wherein the method further comprises transmitting to the stylus the random secret prior to receiving the user handwriting input.”
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665